     Case 19-33276     Doc 34    Filed 07/29/20 Entered 07/29/20 12:01:13          Desc Main
                                   Document     Page 1 of 2

                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

        IN THE MATTER OF                         IN PROCEEDINGS
                                                 UNDER CHAPTER 13
        FANY L REYES,
                                                 NO. 19-33276
                      DEBTOR                     JUDGE: Hunt

        OBJECTION TO MOTION TO AUTHORIZE SALE UNDER 11 U.S.C. § 363

         NOW COMES the Creditor, Wells Fargo Bank, N.A., by and through its attorneys,

Shapiro Kreisman & Associates, LLC, and states as follows:

1.       This case was filed on November 22, 2019. On July 16. 2020 Debtor filed a

Motion to Authorize Sale set for presentment on August 14, 2020.

2.       Creditor, a secured party in interest, holds a note (or services a loan) secured by

a mortgage on the real property located at 1817 Oleander Drive, Plainfield, IL 60586

(“subject property”) dated April 15, 2014.

3.       Debtor’s motion seeks authorization to sell the subject property for a price of

$265,000.00.

4.       The payoff of the subject property through August 21, 2020 is $269,009.21.

5.       Creditor is opposed to the granting of the motion as the proceeds of the sale are

insufficient to payoff Creditor’s lien on the subject property. No current approval for a short

sale has been given by Creditor.

6.       Furthermore, the order fails to specify that Wells Fargo Bank, N.A. will be paid in full

out of the proceeds of sale at the time of closing pursuant to a proper payoff quote or final

approval of the short sale.
 Case 19-33276     Doc 34
                       Filed 07/29/20 Entered 07/29/20 12:01:13 Desc Main
                         Document     Page 2 of 2
      WHEREFORE, Wells Fargo Bank, N.A. prays that Debtor’s Motion to Authorize

Sale be denied and for such other relief as the Court deems just.



                                  Respectfully submitted,

                                  _/s/ Michael N. Burke_____________
                                  Attorney for Wells Fargo Bank, N.A.


Mike Kalkowski ARDC #6185654
Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC#6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Wells Fargo Bank, N.A.

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
